Citation Nr: 0610234	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-33 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a left hip 
condition.

4.  Entitlement to service connection for a right hip 
condition.

5.  Entitlement to service connection for a left knee 
condition.

6.  Entitlement to service connection for a right knee 
condition.

7.  Entitlement to service connection for a left ankle 
condition.

8.  Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to July 1946 
and from November 1950 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

The Board notes that additional evidence consisting of VA 
treatment records was submitted after the issuance of the 
most recent supplemental statement of the case in December 
2004 and the veteran has not waived consideration by the 
agency of original jurisdiction of the newly submitted 
evidence.  Therefore, the Board may not properly consider 
such evidence; however, as relevant, such VA treatment 
records show current diagnoses of pes planus and 
osteoarthritis.  Such diagnoses have already been documented 
by private medical reports.  Therefore, a remand is not 
necessary as the VA treatment records are duplicative of the 
evidence of record.  


FINDINGS OF FACT

1.  The veteran's pes planus pre-existed his entrance into 
both periods of active duty military service and did not 
increase in severity during either period of active duty 
military service.  

2.  There is no legal basis for an award of service 
connection for a back condition as secondary to pes planus.

3.  There is no legal basis for an award of service 
connection for a left hip condition as secondary to pes 
planus.

4.  There is no legal basis for an award of service 
connection for a right hip condition as secondary to pes 
planus.

5.  There is no legal basis for an award of service 
connection for a left knee condition as secondary to pes 
planus.

6.  There is no legal basis for an award of service 
connection for a right knee condition as secondary to pes 
planus.

7.  There is no legal basis for an award of service 
connection for a left ankle condition as secondary to pes 
planus.

8.  There is no legal basis for an award of service 
connection for a right ankle condition as secondary to pes 
planus.


CONCLUSIONS OF LAW

1.  Pes planus was not aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2005).

2.  The claim of entitlement to service connection for a back 
condition, claimed as secondary to pes planus, is legally 
insufficient.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.310(a) (2005); Sabonis v. Brown, 6 Vet. App. 
426 (1994).

3.  The claim of entitlement to service connection for a left 
hip condition, claimed as secondary to pes planus, is legally 
insufficient.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.310(a) (2005); Sabonis v. Brown, 6 Vet. App. 
426 (1994).

4.  The claim of entitlement to service connection for a 
right hip condition, claimed as secondary to pes planus, is 
legally insufficient.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.310(a) (2005); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

5.  The claim of entitlement to service connection for a left 
knee condition, claimed as secondary to pes planus, is 
legally insufficient.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.310(a) (2005); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

6.  The claim of entitlement to service connection for a 
right knee condition, claimed as secondary to pes planus, is 
legally insufficient.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.310(a) (2005); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

7.  The claim of entitlement to service connection for a left 
ankle condition, claimed as secondary to pes planus, is 
legally insufficient.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.310(a) (2005); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

8.  The claim of entitlement to service connection for a 
right ankle condition, claimed as secondary to pes planus, is 
legally insufficient.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.310(a) (2005); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Initially, the Board notes that recently the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in October 2003 (prior to the initial adjudication 
of these claims) and March 2005, the RO sent the veteran 
letters that informed him of the evidence necessary to 
establish service connection for his claimed conditions, what 
evidence they would obtain and what evidence he should 
submit.  The letters also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to his claims. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date - i.e. the latter two 
elements of service connection, noted above - for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claims for service 
connection, and as such, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

Regarding VA's statutory and regulatory duty to assist, the 
RO has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical records and private medical reports 
from the Grand Island Clinic are contained in the claims 
file.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d).  
In this case, the Board finds that that a current VA 
examination to determine whether the veteran's claimed 
disabilities are etiologically related to service or to a 
service-connected disability is not necessary to decide his 
claims.  Specifically, pertinent to the veteran's pes planus 
claim, in the absence of any evidence that such disability 
increased in severity during either period of active duty 
service, there is no competent basis upon which to conclude 
that the veteran's pes planus was aggravated by his military 
service.  In addition, relevant to the veteran's claimed 
back, bilateral hip, bilateral knee, and bilateral ankle 
conditions, an examination is not necessary as he has 
essentially claimed that such disorders are secondary to pes 
planus and, in the absence of a grant of service connection 
for such disability, it is irrelevant whether such conditions 
are, in fact, a result of pes planus.  Thus, the Board 
concludes that further examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  The record is ready for 
appellate review.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he aggravated his pes planus while 
serving on active duty.  He states that, due to his military 
duties, he walked eighteen to twenty hours a day while 
carrying heavy weight aboard a ship on rough seas and, as 
such, his pes planus increased in severity.  Therefore, he 
claims that service connection is warranted for such 
disability.  Also, the veteran alleges that he currently has 
back, bilateral hip, bilateral knee, and bilateral ankle 
conditions as a result of his pes planus.  Therefore, he 
claims that he is entitled to service connection for such 
disabilities on a secondary basis.

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  

The veteran's service medical records reflect that, at his 
June 1945 and October 1950 entrance examinations, he was 
noted to have second degree pes planus.  As pes planus was 
noted on the veteran's service entrance examinations, the 
Board finds that the presumption of soundness does not apply 
to this condition.  As such, pes planus is found to have pre-
existed the veteran's entrance to both his first and second 
periods of active duty military service.  

In deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2005).  

Regarding whether the presumption of aggravation has been 
rebutted under the provisions of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b), the Board notes that the veteran's 
service medical records from both periods of active duty are 
negative for any complaints or treatment referable to his pes 
planus.  The veteran's July 1946 separation examination again 
noted a diagnosis of second degree pes planus.  However, at 
his March 1952 separation examination, clinical evaluation of 
his feet was normal.  Therefore, the Board finds that the 
veteran's pre-existing pes planus did not permanently 
increase in severity during his active duty military service 
and, therefore, service connection is not warranted for such 
disability.  See 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Pertinent to the veteran's service connection claims for 
back, bilateral hip, bilateral knee, and bilateral ankle 
conditions, the Board notes that the veteran does not 
currently allege, nor does the record reflect, that he first 
manifested such conditions during either period of active 
duty military service or that such disabilities are otherwise 
related to service on a direct basis.  Specifically, the 
Board observes that the veteran's service medical records are 
negative for any complaints, treatment, or diagnoses 
referable to back, bilateral hip, non-congenital bilateral 
knee, and bilateral ankle conditions.  Therefore, the veteran 
contends that he has developed back, bilateral hip, bilateral 
knee, and bilateral ankle conditions as a result of his pes 
planus.  As such, he claims that service connection is 
warranted for such disabilities as secondary to pes planus.

The Board observes that post-service medical records from the 
Grand Island Clinic dated in June and August 2003 reflect a 
diagnosis of osteoarthritis of the back, hips, knees, and 
ankles.  Additionally, in the June 2003 Grand Island Clinic 
record, S. Deitrick, MPAS, PA-C, opined that the veteran's 
osteoarthritis of the back, hips, knees, and ankles was the 
result of having pes planus during his military service.  
Also in an August 2003 record, M. Kalvoda, P.T., stated that 
it has been well documented that chronic flat feet can cause 
knee, hip, and low back pain due to alterations of the shock 
absorbing mechanism in the lower extremity.  As such, Mr. 
Kalvoda opined that it was at least as likely as not that the 
veteran developed these conditions as a result of his pes 
planus condition.  

VA regulations provide that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  However, as discussed 
previously, the veteran is not entitled to service connection 
for pes planus. As such, the Board finds that under the law, 
the veteran lacks legal grounds to establish entitlement to 
service connection for a back, bilateral hip, bilateral knee, 
and bilateral ankle condition.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  In Sabonis, the Court held that in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Insofar as service 
connection is not in effect for the disability claimed by the 
veteran to have proximally caused his back, bilateral hip, 
bilateral knee, and bilateral ankle conditions, service 
connection on a secondary basis is not applicable under the 
law.  As there is no legal entitlement, the claims of 
entitlement to service connection for back, bilateral hip, 
bilateral knee, and bilateral ankle conditions as secondary 
to pes planus is without legal merit.  Id.  

For the sake of completeness, the Board acknowledges that the 
veteran's October 1950 entrance examination noted moderate 
genu varum.  Genu varum is generally considered to be a 
congenital defect and, as such, is not subject to service 
connection.  See 38 C.F.R. § 4.9.  The Board also observes 
that the veteran has a current diagnosis of osteoarthritis of 
the back, hips, knees, and ankles; however, there is no 
evidence that arthritis manifested to a degree of 10 percent 
within one year of his service discharges in July 1946 or 
March 1952.  As such, presumptive service connection is not 
warranted for arthritis.   See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  However, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection.  As such, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107.




ORDER

Service connection for bilateral pes planus is denied.

Service connection for a back condition is denied.

Service connection for a left hip condition is denied.

Service connection for a right hip condition is denied.

Service connection for a left knee condition is denied.

Service connection for a right knee condition is denied.

Service connection for a left ankle condition is denied.

Service connection for a right ankle condition is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


